DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments under 37 CFR 1.132 filed on February 17, 2022 is entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5,7, & 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Satoshi (JP2015219999, see Machine Translation for citations).
Regarding Claim 1, Satoshi discloses a secondary battery [0041] that comprises a negative electrode [0041], a positive electrode [0042], and an electrolyte [0043]. Wherein the secondary battery further comprises a reaction-inducing substance ([008]-heat inducing substance) disposed inside a positive electrode active material and/or coated on a surface of the positive electrode active material 
Regarding Claim 3, Satoshi discloses the limitations as set above, Satoshi further discloses that the reaction for forming the reaction product is an endothermic reaction ([0008]-heat absorbing material made of Aluminum Hydroxide, [0012]-Aluminum Hydroxide/Magnesium Hydroxide referred to as endothermic material, [0018]-dehydration reaction accompanied by endothermic reaction)
Regarding Claim 4, Satoshi discloses the limitations as set above, Satoshi further discloses that Aluminum Hydroxide reacts at 200 C to 350 C ([0018]), therefore Satoshi discloses that a reaction product is capable of being detected at 300 C as Satoshi teaches the reaction occurs at 300 C. The instant claim 4 presently recites a product by process limitation and therefore is not limited by the recited steps. For examination purposes, the examiner reads claim 4 to be a reaction product will be formed at or before when the battery reaches 300 C. 
Regarding Claim 5, Satoshi discloses the limitations as set above, Satoshi further discloses that Magnesium Hydroxide reacts at 300 C to 400 C ([0018]), ]), therefore Satoshi discloses that a reaction product is capable of being detected at 380 C as Satoshi teaches the reaction occurs at 380 C. The instant claim 5 presently recites a product by process limitation and therefore is not limited by the 
Regarding Claim 7, Satoshi discloses the limitations as set above, Satoshi further discloses the positive electrode under a DSC analysis showing a peak at 300 C being shifted higher than 5 C in a direction of increasing temperature compared to a positive electrode not having the reaction inducing substance (Fig. 3, [0059]).
Regarding Claim 13, Satoshi discloses the limitations as set above, Satoshi further discloses wherein the reaction-inducing substance is disposed in a positive electrode active material ([0010]), and the reaction product is formed and disposed as an independent particle between particles of the positive electrode active material ([0018]- reaction products are alumina and water). The positive electrode active material is made of a Lithium Nickel Metal Composite ([0012]) which is separate from the reaction substance of Aluminum Hydroxide and the reaction products of Alumina and water. Since the reaction substance is on the surface of the positive electrode material (Fig. 2, 20 – endothermic material, 10- positive active material, [0022]). One of ordinary skill in the art would understand that the reaction products will be individual and separate particles form the active material.
Regarding Claim 14, Satoshi discloses an active material ([0010]-positive electrode active material) comprising; a lithium metal oxide ([0018]- Ni-based lithium metal oxide used as positive electrode active material), a reaction-inducing substance ([0010]- heat absorbing substance), wherein the secondary battery further comprises a reaction-inducing substance ([008]-heat inducing substance) disposed inside a positive electrode active material and/or coated on a surface of the positive electrode active material ([008]-heat absorbing material included in the active material layer of positive electrode), and a reaction-inducing substance that forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher ([0018]- Aluminum Hydroxide reacts to absorb heat at temperature 200 C- 300 C).  

Claim(s) 1-2 & 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Takao (EP0944126).
Regarding Claim 1, Takao discloses a secondary battery with a positive electrode, a negative electrode, and an electrolyte ([0011]). Takao further discloses a reaction inducing substance located in the electrolyte ([0011] - electrolyte solidifies by a thermal reaction at a designated temperature, [0020] - non-aqueous solvent can be thermally polymerized, [0021-0022] - reaction initiator used to polymerize non-aqueous solvent of electrolyte, reaction inducing substance includes both aprotic solvent and reaction initiator). Takao further discloses a reaction inducing substance that forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher ([0011] - electrolyte is solidified by a thermal reaction, [0022] - reaction initiator is selected to start polymerization and solidification reaction desirably at least 120 C.) 
Regarding Claim 2, Takao discloses all the limitations as set above. Takao further discloses a reaction inducing substance that reacts with the electrolyte in the secondary battery ([0010],[0017] – electrolyte with aprotic organic solvent, [0021]- reaction initiator is used to lower temperature for thermal polymerization of aprotic solvent). Because Takao’s electrolyte contains the reaction inducing substance and is reacting by absorbing thermal energy ([0010] - polymerization caused by thermal reaction), the reaction inducing substance is reacting with the electrolyte. 
Regarding Claim 11, Takao discloses all the limitations as set above. Takao further discloses that the reaction product is a polymer ([0010] – reaction product is polymerized and solidified electrolyte .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP201521999, see Machine Translation for citations), as applied to claim 1 above, in view of Kagami (US20160233474).

Satoshi is silent to a reaction inducing substance that comprises a chemical that fits formula 1 of the instant claim 8. 
Kagami discloses a material, or filler ([0051]), inside of an electrolyte for use in a battery that undergoes an endothermic dehydration reaction for heat safety purposes ([0008]). Kagami further discloses that the filler is orientated parallel to the electrode surface ([0069]). Kagami further discloses that examples of inorganic particles for the endothermic dehydration reaction material include hydrate particles, metal hydroxide particles, and particles of a mineral ([0056]). Kagami further discloses that the metal hydroxide can be aluminum hydroxide ([0058]). Kagami also discloses that the particles of a mineral are particles of a clay mineral that can contain laminar silicate minerals ([0059]). Kagami further discloses that the laminar silicate minerals can include porous aluminosilicates such as zeolite with a formula of M2/nO.Al2O3.xSiO2.yH2O where M is a metal element, x can be equal to or greator than 2, and y can be equal to or greater than 0 ([0064]). Kagami teaches that the orientation of the filler allows for better heat dissipation ([0071]), which allows for the flat shaped filler particles to have higher insulating properties between electrodes than other fine particles and can prevent a short circuit between the electrodes even when contamination occurs ([0077]), as well as being able to undergo an endothermic dehydration reaction to prevent thermal runaway when a short circuit does occur or if the battery is exposed to a high temperature environment ([0079]). 
Therefore it would have been obvious to one of ordinary skill to modify the heat absorbing endothermic material of Satoshi with the teachings of Kagami to have an reaction inducing substance made from an endothermic material comprising flat-shaped filler particles of zeolite, to achieve the expected result of improved insulating properties between the electrodes and to prevent short circuits 2/nO.Al2O3.xSiO2.yH2O, where M could be any metal element. One of ordinary skill would understand that the metal Nickel could be chosen for M. If y is set to zero, x is set to equal 2, the formula of zeolite would be NiOAl2O3.2SiO2 or NiAl2Si2O8. This zeolite compound would fit the formula of instant claim 8 when M is set to be Nickel and Aluminum, y for Nickel is set to 0.25, y for aluminum is set to 0.5, z is set to 1 and y = 0.5 is used for Silicon, a is set to 2 for Oxygen, and b and x are set to zero giving a formula of Ni0.5Al0.5Si0.5O2 which equals NiAl2Si2O8.
Regarding claim 10, Satoshi discloses all of the limitations as set forth in claim 1. Satoshi in view of Kagami discloses all of the limitations as set forth in claim 8. Satoshi further discloses a material that undergoes an endothermic dehydration reaction ([0008]) for use in a secondary battery for heat safety purposes ([0042]) using metal hydroxide particles ([0018]-aluminum hydroxide).
Satoshi is silent to the presence of SiO2 in a molar ratio to the compound of instant claim 8 formula 1 of 0.8 or less.
Kagami discloses that the zeolite used for the endothermic dehydration reaction has a formula of M2/nO.Al2O3.xSiO2.yH2O where M is a metal element, x can be equal to or greater than 2, and y can be equal to or greater than 0 ([0064]). Kagami also teaches that lamellar structure minerals have a Si-O tetrahedral sheet combined with an Al-O octahedral sheet ([0060]).
The formula 1 of instant claim 8 has x set to its minimum value of 2. A person of ordinary skill in the art would understand that zeolite structures where x is greater than 2 can also be used to achieve the same results. With the formula of instant claim 8 being defined with the zeolite having x = 2, when x is greater than 2, more SiO2 is present along with the compound that fits the instant claim 8 formula 1. Therefore it would have been obvious of one of ordinary skill in the art to skill to modify the heat absorbing endothermic material of Satoshi with the teachings of Kagami to have an reaction inducing 2/nO.Al2O3.xSiO2.yH2O, where x is greater than 2, and M is nickel. As discussed above, the compound of formula 1 of instant claim 8 would be satisfied by x = 2, so with x being greater than 2, set to 3 for example, SiO2 is present in a molar ratio of 0.8 or less to the compound of formula 1.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao (EP0944126), as applied to claim 1 above, as applied to claim 11 above.
Regarding claim 12, Takao discloses all of the limitations as set forth above. Takao discloses a reaction inducing substance located in the electrolyte ([0011] - electrolyte solidifies by a thermal reaction at a designated temperature, [0020] - non-aqueous solvent can be thermally polymerized, [0021-0022] - reaction initiator used to polymerize non-aqueous solvent of electrolyte, reaction inducing substance includes both aprotic solvent and reaction initiator). Takao further discloses a reaction inducing substance that forms a reaction product by consuming thermal energy when exposed to a predetermined temperature or higher ([0011] - electrolyte is solidified by a thermal reaction, [0022] - reaction initiator is selected to start polymerization and solidification reaction desirably at least 120 C.) Takao further discloses that the reaction product is a polymer ([0010] – reaction product is polymerized and solidified electrolyte solution, [0017] - aprotic organic electrolyte, with disclosed organic solvents that are thermally polymerizable, [0020] – the non-aqueous solvent can be thermally polymerized). 
Takao does not explicitly state an embodiment with an organic solvent including phosphorus or oxygen. 

Therefore it would have been obvious to one of ordinary skill to use dioxolane with its phosphoric ester derivatives as Takao’s electrolyte solvent in order to have a solvent which achieves the desirable and expected result of generating combustible gases by thermal decomposition. When the electrolyte solvent is polymerized from the thermal reaction, the product is a polymer that contains both phosphorous and oxygen. 
Claim 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2015219999, see Machine Translation for citations), as applied to claim 14 above, in view of Cho (US20160181611).
Regarding claim 16, Satoshi discloses all of the limitation as set forth above. Satoshi discloses a positive electrode active material ([0010]) with a nickel based lithium metal oxide ([0018]).
Satoshi is silent to the use of primary or secondary particles for the active material.
Cho discloses a cathode active material made from secondary particles formed of a nickel-based lithium metal oxide ([0042] with a coating layer. Cho teaches that a secondary particle is made from an aggregate of primary particles, and the secondary particle may have pores or boundaries between the primary particles ([0043]). Cho discloses that the primary particle may be completely covered with a coating layer that can decrease microcracks created during expansion and contraction of the active material during charge and discharge which improves thermal stability and lifespan characteristics of the battery ([0064]).

Regarding claim 17, Satoshi discloses all of the limitation as set above. Satoshi in view of Cho discloses all of the limitations as set above. Satoshi discloses a positive electrode active material ([0010]) with a nickel based lithium metal oxide ([0018]).
Satoshi is silent to active material made of primary and secondary particles that include Si inside of their pores.
Cho discloses a cathode active material made from secondary particles formed of a nickel-based lithium metal oxide ([0042] with a coating layer. Cho teaches that a secondary particle is made from an aggregate of primary particles, and the secondary particle may have pores or boundaries between the primary particles ([0043]). Cho discloses a coating layer with a distinct boundary ([0079]) to the primary particles. Cho teaches that pores or boundaries are synonymous ([0043]). Cho discloses that the coating layer may contain 0-30 mol % of Cobalt ([0051]), which improves the stability of the composite cathode active material ([0051]). Cho teaches that Silicon and Cobalt are interchangeable with respect to use in the coating layer ([0114]). 
Therefore it would be obvious to one of ordinary skill in the art to modify Satoshi’s active material with the teachings of Cho to have an active material made of primary and secondary particles with a coating layer that covers the pores of the active material made up of 30 % mol silicon to achieve the expected result of improved stability of the composite cathode active material. The coating layer can contain up to 30 mol % silicon, and since the coating layer is present between the primary particles of the secondary particles, one of ordinary skill would understand virtually all of the pores would contain at 
Claim Rejections - 35 USC § 102/103
Claim 6 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satoshi (JP2015219999, see Machine Translation for citations).
Regarding Claim 6, Satoshi discloses the limitations as set above, Satoshi further discloses that both reaction substances Aluminum and Magnesium Hydroxide react in ranges 200 – 300 C and 300-400 C respectively. 
Satoshi does not explicitly state that as the temperature increases, the size of the reaction product increases. However, Satoshi discloses that the dehydration reactions for Aluminum and Magnesium occur in temperature ranges. One of ordinary skill in the art would understand that increasing temperature for an endothermic dehydration reaction also increases the chemical reaction kinetics. Therefore, one of ordinary skill in the art would understand that by increasing the temperature, the dehydration reaction chemical kinetics would increase, and it would be reasonable to conclude that the amount, and therefore the size, of the reaction product would increase as well. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 9 draws its dependency from claim 1. Claim 1 claims a reaction inducing substance that forms a reaction product by consuming thermal energy. Claim 9 claims that the reaction inducing substance contains Lithium and Silicon. Kagami is the most relevant prior art as it describes material that . 
Response to Arguments
Applicant's arguments filed Feburary 17th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Satoshi’s disclosure is significantly distinguishable from the instant limitation of the reaction-inducing substance being disposed inside a positive electrode active material or coated on a surface of the positive electrode active material. 
Applicant states that the heat-absorbing material of Satoshi is a material made of aluminum hydroxide or magnesium hydroxide are electrochemically inactive and therefore cause deterioration in the in the battery, lowering resistance and output of thereof.
Applicant further argues that the reaction-inducing substance of the instant invention is disposed inside the positive electrode active material or is coated on the surface of the positive electrode active material and can not be made just by mixing the reaction-inducing substance and the positive electrode active material as Satoshi discloses.
It is the examiner’s position that despite the applicant’s arguments, Satoshi, under the broadest reasonably interpretation of the claim, discloses the limitation of reaction-inducing substance being disposed inside a positive electrode active material, as the examiner is interpreting “disposed inside a positive electrode active material and/or coating on a surface…” as to mean that the reaction-inducing 
Therefore, Satoshi meets the amended claim limitation of claim 1, and therefore by the same reasoning above, Satoshi meets the amended claim limitation of claim 14. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                                                                                                                                                                                         
/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728